DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered.
Response to Amendment
The amendment filed on 01/27/2022 has been entered. The applicant has amended the claims. With regards to the 112 rejections, one of the prior rejections has been fixed by amendment. Grounds for allowance are presented below. 

Election/Restrictions
Claims 1-2, and 5-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-10, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 02/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims
Claims 1-2 were amended. Claims 3-4 and 7 are canceled. Claims 8-10 are to be rejoined. Claims 1-2, 5-6 and 8-10 remain for examination, wherein claim 1 is the independent claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment, suggested in an interview on April 11, 2022 with Attorney Daniel Bucca, was given on 04/13/2022. 
Please amend claims 1 and 8 to read as follows: 
1. (Amend) A ferritic stainless steel for automotive exhaust systems, comprising: a stainless steel base material comprising, in % by weight, C: 0.01% or less, Si: 0.5 to 1.0%, Mn: 0.5% or less, P: 0.035% or less, S: 0.01% or less, Cr: 11 to 18%, N: 0.013% or less, Ti: 0.15 to 0.5%, Sn: 0.03 to 0.5%, and the remainder of Fe and other inevitable impurities, and an Al-plated layer formed on the stainless steel base material, wherein the ferritic stainless steel comprises a plating compound comprising Aluminum Iron Manganese Silicide at an interface between the stainless steel base material and the Al-plated layer, wherein a chrominance (ΔE) of a surface of the stainless steel before and after a heat treatment is 10 or less, wherein a content of the Sn is concentrated on a surface of the stainless steel base material adjacent to the Al-plated layer by 4.5 to 6.1 times as compared to the stainless steel base material.
8. (Amend) A method for manufacturing a ferritic stainless steel for automotive exhaust systems with improved heat resistance and condensate corrosion resistance according to claim 1, comprising:
hot-rolling a ferritic stainless steel slab comprising, in % by weight, C: 0.01% or less, Si: 0.5 to 1.0%, Mn: 0.5% or less, P: 0.035% or less, S: 0.01% or less, Cr: 11 to 18%, N: 0.013% or less, Ti: 0.15 to 0.5%, Sn: 0.03 to 0.5%, and the remainder of Fe and other inevitable impurities;
cold-rolling [[a]] the hot-rolled steel plate; and
aluminum-plating [[a]] the cold-rolled steel plate.

REASONS FOR ALLOWANCE
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-2, 5-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest pieces of prior art are Ryu et al. (US-20150345361-A1, hereinafter Ryu) and Ryu et al. (KR-20140083726-A, see machine translation unless otherwise noted, hereinafter Ryu-2).
Regarding claim 1 with regards to Ryu, Ryu teaches a ferritic stainless steel for automotive exhaust system having excellent corrosion resistance, particularly condensate corrosion resistance ([0007]) which is plated with aluminum in order to improve condensate corrosion resistance, formability, and high temperature oxidation resistance properties ([0009]). Ryu teaches specifically Steel #1: Fe-0.005C-0.654Si-0.213Mn-0.03P-0.003S-11.14Cr-0.0095N-0.175Ti-0.099Sn ([0100], table 1, Invention steel #1) which meets the compositional limitation. In the table below instant claim 1, and Ryu Invention steel #1 are summarized.

Instant Claim 1 (wt.%)
Ryu Steel #1 (wt.%)
C
 0.01 or less
0.005
Si
 0.5 to 1.0
0.654
Mn
 0.5 or less
0.213
P
 0.035 or less
0.03
S
 0.01 or less
0.003
Cr
 11 to 18
11.14
N
 0.013 or less
0.0095
Ti 
0.15 to 0.5
0.175
Sn 
0.03 to 0.5
0.099
Fe + inevitable impurities
Balance
Balance


Ryu is silent about the characteristics of an interface layer between the stainless-steel base material and the Al-plated layer wherein the content of the Sn is concentrated on a surface of the stainless-steel base material adjacent to the Al-plated layer by 4.5 to 6.1 times as compared to the stainless-steel base material. Ryu is silent the ferritic stainless steel comprises a plating compound comprising Aluminum Iron Manganese Silicide at an interface between the stainless-steel base material and the Al-plated layer. Ryu is further silent on a chrominance on a surface is 10 or less.
While Ryu has a ferritic stainless-steel bases material as claimed, and an aluminum plating; Ryu has neither a Sn surface concentration difference in conjunction with the Aluminum Iron Manganese Silicide at an interface, nor the claimed surface chrominance before and after heat treating.
The processing of Ryu is silent on a further heat treatment of the aluminum-plated ferritic stainless steel at a temperature of 300 to 500° as stated in the instant specification ([0020]) which is needed in conjunction with the Sn surface concentration difference and the interface Aluminum Iron Manganese Silicide ([0040]-[0048]) to result in the claimed chrominance. It is nonobvious from Ryu that the claimed surface chrominance would naturally flow.
Regarding claim 1 with regards to Ryu-2, Ryu-2 teaches a ferritic stainless steel for automotive exhaust system ([0001]) plated with aluminum having excellent corrosion resistance to condensate water and oxidation resistance at high temperatures according to the use of high sulfur fuel ([0007], line 92-95). Ryu-2 further teaches Steel #3: Fe-0.006C-0.512Si-0.207Mn-0.03P-0.003S-11.10Cr-0.0073N-0.210Ti-0.495Sn-0.56Cu (original document: [0064], table 1, Inventive steel #3) which meets the compositional limitation of the steel. In the table below instant claim 1, and Ryu-2 Steel #3 are summarized.

Instant Claim 1 (wt.%)
Ryu-2 Steel #3 (wt.%)
C
 0.01 or less
0.006
Si
 0.5 to 1.0
0.512
Mn
 0.5 or less
0.207
P
 0.035 or less
0.03
S
 0.01 or less
0.003
Cr
 11 to 18
11.10
N
 0.013 or less
0.0073
Ti 
0.15 to 0.5
0.210
Sn 
0.03 to 0.5
0.495
Fe + inevitable impurities
Balance
Balance


Ryu2 is silent about the characteristics of an interface layer between the stainless-steel base material and the Al-plated layer wherein the content of the Sn is concentrated on a surface of the stainless-steel base material adjacent to the Al-plated layer by 4.5 to 6.1 times as compared to the stainless-steel base material. Ryu2 is silent the ferritic stainless steel comprises a plating compound comprising Aluminum Iron Manganese Silicide at an interface between the stainless-steel base material and the Al-plated layer. Ryu2 is further silent on a chrominance on a surface is 10 or less.
While Ryu2 has a ferritic stainless-steel bases material as claimed, and an aluminum plating; Ryu2 has neither a Sn surface concentration difference in conjunction with the Aluminum Iron Manganese Silicide at an interface, nor the claimed surface chrominance before and after heat treating.
The processing of Ryu2 is silent on a further heat treatment of the aluminum-plated ferritic stainless steel at a temperature of 300 to 500° as stated in the instant specification ([0020]) which is needed in conjunction with the Sn surface concentration difference and the interface Aluminum Iron Manganese Silicide ([0040]-[0048]) to result in the claimed chrominance. It is nonobvious from Ryu2 that the claimed surface chrominance would naturally flow.
Taken as a whole the evidence for non-obviousness out weights that of obviousness.

With regards to the nonstatutory double patenting rejection of U.S. Patent No. 10,138,796 B2; Ryu is the US PG publication of this patent, for the same reasons as stated above for the in the reasons for allowance, the nonstatutory double patenting rejection is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734